DETAILED ACTION
Non-Final Rejection
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.
Claim Objections
Claim 18 is  objected to because of the following informalities:  “The system of claim 1” should be changed to “The system of claim 11”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-16, 18-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or  a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding Claims 1 and 11: The claim recites a limitation, i.e. “a P-anisotropy as a function of an SH-anisotropy, a qSV-anisotropy, or a combination of P- and qSV-anisotropy”. It is not how same parameter as a function of same parameter, for example “a P-anisotropy as a function of a combination of P- and qSV-anisotropy”. Furthermore,  Discloser only cites P-anisotropy  or p wave anisotropy as a function of  S-wave anisotropy, see item 608, fig. 5.Therefore, The claim are considered to be indefinite. For Examining purpose, The examiner considers  P-anisotropy  or p wave anisotropy as a function of  S-wave anisotropy. The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horne et al.( US 2015/0012251) in views of Sinha et al. (US 2003/0167835) and Suarez-Rivera et al. (US 20090210160).

Regarding Claim 1. Horne  teaches a method for estimating a full elastic tensor comprising(abstract; [0054]-[0057], [0073]): 
disposing a  logging tool into a wellbore ([0053]); 
taking a measurement for compressional wave sonic data and   shear data (compressional and shear-wave data: abstract); 
processing the measurement data to produce a compressional wave slowness (P), a fast horizontal polarized shear wave slowness (SH) and a slow quazi-vertical shear wave slowness (qSV) as a function of depth (740: fig.7; [0055]; 740: fig. 7B); 
setting an initial guess for at least five constants of the full elastic tensor for Vertical Transversely Isotropy (VTI) symmetry ([0054]) with at least the P-anisotropy(based on the data and the relationship, outputting a model for calculating anisotropy parameter values (e.g.,  ε (P-anisotropy) ) that characterize the homogeneous, anisotropic formation along a borehole angle of 90 degrees as defined by the VTI symmetry axis: [0093]; fig. 11); 
determining a modeled slowness surfaces from the full elastic tensor  ([0056]); and 
comparing the modeled slowness surfaces with measured values of the P, the SH, and the qSV ([0055]-[0057]).
Horne silent about disposing a sonic logging tool into a wellbore; 
taking a measurement for compressional wave sonic data and cross-dipole shear data  with the sonic logging tool at a first location as cross-dipole data; 
processing the compressional wave sonic data to produce a compressional wave slowness (P) and processing the cross-dipole shear data to produce a fast horizontal polarized shear wave slowness (SH) and a slow quazi-vertical shear wave slowness (qSV) as a function of depth; 
However, Sinha teaches disposing a sonic logging tool into a wellbore(The logging device 210 may be, for example, of a type known as a Dipole Shear Sonic Imager: [0032]); 
taking a measurement for compressional wave sonic data and cross-dipole shear data  with the sonic logging tool at a first location as cross-dipole data ([0032]); 
processing the compressional wave sonic data to produce a compressional wave slowness (P) and processing the cross-dipole shear data to produce a fast horizontal polarized shear wave slowness (SH) and a slow quazi-vertical shear wave slowness (qSV) as a function of depth([0043], [0051]. Fig.6); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention Horne, disposing a sonic logging tool into a wellbore; taking a measurement for compressional wave sonic data and cross-dipole shear data  with the sonic logging tool at a first location as cross-dipole data; processing the compressional wave sonic data to produce a compressional wave slowness (P) and processing the cross-dipole shear data to produce a fast horizontal polarized shear wave slowness (SH) and a slow quazi-vertical shear wave slowness (qSV) as a function of depth, as taught by Sinha, so as to determine anisotropic and shear moduli and related characteristics of the earth formations in compact and inexpensive way.
Horne further teaches Thomson parameter at fig. 9 where it cites P-anisotropy (ε)   and an SH-anisotropy(γ) .
Horne silent about setting a P-anisotropy as a function of an SH-anisotropy, a qSV-anisotropy, or a combination of P- and qSV-anisotropy;
However, Suarez-Rivera teaches a P-anisotropy as a function of an SH-anisotropy, qSV-anisotropy, or a combination of P- and qSV-anisotropy (figs. 4A,4B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention Horne, setting a P-anisotropy as a function of an SH-anisotropy, a qSV-anisotropy, or a combination of P- and qSV-anisotropy, as taught by Suarez-Rivera, so as to anisotropic stress profile of the subterranean formations in compact and inexpensive way.

Regarding Claim 11: Claim 11 is substantially the same as part of claims 1 and  therefore, rejected for the same as noted for claim1. Sinha further teaches (A system comprising: a sonic logging tool comprising: a transmitter configured to transmit one or more sound waves; and a receiver) ([0032]-[0034]). 

Regarding Claims 2 and 12. Horne  teaches adjusting the initial guess as a second guess for the full elastic tensor if a cost function derived from a comparison of the modeled slowness surfaces derived from the initial guess and the compressional wave sonic data and the shear data does not converge([0057]: the matching process includes modifying the model to minimize a difference between the measured data and the synthetic data).
Horne silent about shear data  is the cross-dipole shear data.
However, Sinha teaches shear data  is the cross-dipole shear data([0032])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention Horne, shear data  is the cross-dipole shear data, as taught by Sinha, so as to determine anisotropic and shear moduli and related characteristics of the earth formations in compact and inexpensive way.

Regarding Claims 3 and 13. Horne further  teaches comparing the P, the SH and the qSV extracted from the modeled slowness surfaces at one or more relative dip angles of the wellbore with the P, the SH, and the qSV computed using the cross-dipole shear data and computing a cost function from differences of the modeled slowness and the cross-dipole shear data ([0072, fig. 7 & 8]).

Regarding Claims 4 and 14. Horne  teaches the modeled slowness surfaces are found using a Christoffel equation ([0061]).

Regarding Claims 5 and 15. Sinha teaches the cross-dipole data are full sonic waveforms ([0032]).

Regarding Claims 6 and 16. Horne further  teaches processing the cross-dipole shear data to produce a fast shear mode (sH)and slow shear mode (qsv), wherein a fast shear slowness and a slow shear slowness are a function of depth (fig. 7).

Regarding Claims 9 and 19. Horne further  teaches a cost function is used to compare the initial guess to the compressional wave and  shear data([0055]-[0057]).
Horne silent about shear data is the cross-dipole shear data taken by the sonic logging tool.
However, Sinha teaches shear data is the cross-dipole shear data taken by the sonic logging tool ([0032])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention Horne, shear data is the cross-dipole shear data taken by the sonic logging tool, as taught by Sinha, so as to determine anisotropic and shear moduli and related characteristics of the earth formations in compact and inexpensive way.

Regarding Claims 10 and 20. Horne  further teaches moving the sonic logging tool to a second location in the wellbore and taking a second measurement ([0027]: acquiring the sonic data in two or more deviated wells).

Alternately, Sinha further teaches processing the cross-dipole shear data to produce a fast shear mode (sH)and slow shear mode (qsv), wherein a fast shear slowness and a slow shear slowness are a function of depth (fig. 6).

Regarding Claims 8 and 18. Horne  further teaches setting a C13 parameter to be a function of a C12 parameter([0058]: the coefficient having C13 and C12 is used to compute the synthetic data).

Response to Argument 
Applicant’s arguments, Applicants had filed arguments on 10/31/2022  in response to arts rejection with respect to Claims 1 and 11, Applicant argues that Hore and Sinah fail to teach  “setting a P-anisotropy as a function of an SH-anisotropy, a qSV-anisotropy, or a combination of P- and qSV-anisotropy; setting an initial guess for at least five constants of the full elastic tensor for Vertical Transversely Isotropy (VTI) symmetry with at least the P-anisotropy” 
	In response, the Examiner respectfully disagree because   Horne   in views of Sinha   and Suarez-Rivera  all the limitations including amended limitation also (see the above rejection). As such 103 rejection has been maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Boyd et al . , US 20190346581 disclose  a method for estimating all five transversely-isotropic (TI)-elastic constants using borehole sonic data obtained from at least one subterranean borehole in a transversely isotropic formation. In an embodiment, the method includes: solving for a quasi-compressional qP-wave velocity VqP using inversion algorithms based on exact solutions of the Kelvin-Christoffel equations for plane wave velocities in arbitrarily anisotropic formations, where the five TI-elastic constants may include C11, C13, C33, C55, and C66.
b) Sinha, Estimation of rock anisotropic constant using sonic data deviated wellbores, 2011, IEEE. 
c) Zhu, Sonic logging in deviated boreholes penetrating an anisotropic formation, 2007, seg
d) Wang et al., Full-frequency inversion for simultaneous estimation of VTI anisotropy, formation shear slowness, and drilling fluid slowness using borehole sonic data, 2017

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864